Citation Nr: 1440885	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  07-06 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability (to include chronic rash, hives, and urticaria).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1974 to August 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the New Orleans, Louisiana Department of Veteran's Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Waco, Texas (RO).  In November 2010, November 2012, June 2013, and February 2014, the case was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2012 Board remand noted records received since the November 2010 remand included May and June 2001 private treatment records from Dr. Nghia Truong.  At the time of the February 2014 Board remand, such private treatment records were no longer to be found (in any record before the Board, including VBMS and Virtual VA).  As these private treatment records were apparently considered pertinent medical evidence, the February 2014 Board remand indicated they must be located and associated with the record.

The June 2013 Board remand noted that in May 2013, the Board received a compact disc containing 568 pages of treatment records from Good Shepard Medical Center.  Board review found that the records were incomplete (there were pages missing) and remanded for complete records to be secured.  At the time of the February 2014 Board remand, the Veteran's electronic VA record showed 568 pages of non-VA treatment records (presumably from Good Shepard Medical Center), with all pages blank.  The February 2014 Board remand requested that complete copies of these records be secured for the record.  

A review of the Veteran's electronic record returned to the Board found that the records from Dr. Nghia Truong and the Good Shepard Medical Center (to include the original incomplete records noted by the June 2013 Board remand) remain unassociated with either the VBMS or the Virtual VA electronic data storage systems.  There is nothing in the record explaining whether the records are irretrievably lost with duplicate copies unavailable or describing the scope of any search for the records.

As VA has a heightened duty to assist a Veteran in developing his claim when the Veteran's records have been lost (see O'Hare v. Derwinski, 1 Vet. App. 365 (1991)), the Board's remand specifically instructed that in the event these private treatment records were lost, the RO should so certify for the record, the Veteran should be notified, and there should be an attempt to secure duplicate copies.  Instead, it appears the RO sent a letter to the Veteran stating that he had indicated that he had received treatment from Dr. Nghia Truong and Good Shepard Medical Center and requesting the Veteran to submit authorization for VA to obtain new copies of the records or submit any copies in his possession.  The RO did not, as instructed, complete a search for the records that had previously been in VA's possession or certify their unavailability for the record.  In short, records from Dr. Nghia Truong and Good Shepard Medical Center that were previously associated with the record must be accounted for and complete copies of these treatment records must be secured.

As a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the record before the Board continues to be incomplete, due process considerations mandate a remand to compile a complete record (and to ensure compliance with the Board's June 2013 and February 2014 remand instructions).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ must secure for the record the May and June 2001 records of the Veteran's treatment by Dr. Nghia Truong which were previously (at least at the time of the November 2012 Board remand) associated with the Veteran's record.  If such records cannot be located because they are irretrievably lost, it should be so certified, the Veteran should be so notified, and he should be asked to submit duplicate copies or provide authorizations for VA to secure duplicate copies.  The AOJ must pursue all development to its logical conclusion.  

2.  The AOJ should also arrange for an exhaustive search for the Veteran's treatment records from Good Shepard Medical Center (received by the Board in May 2013 and were associated with the claims file at the time of the June 2013 Board remand).  If located, such records should be associated with the record.  If the records have been lost or destroyed, it must be so certified, and the AOJ should secure duplicate copies.  If the records are located but remain incomplete (as was noted in the June 2013 remand), the records outstanding (i.e. those not included in the original submission) must be secured.  The Veteran must assist in this development by providing any necessary releases.

3.  The AOJ should secure for the record updated records of all VA treatment the Veteran has received for skin disability (i.e. all records not already associated with the record).

4.  The AOJ should then review the record, ensure that it is complete (i.e. that all records noted above to be missing are accounted for), arrange for any further development suggested, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

